DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamping base (#12 - needs label on drawings) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0001] Page 8: "7. Sliding hasp" should read "7. Lower sliding hasp".  
[0003] Page 8: Remove the number “7” from “Upper sliding hasp 7”
[0001] Page 9: Add reference number “7” so it reads “lower sliding hasp 7”
[0003] Page 9: “outer walls of the upper box frame” should read “inner walls of the upper box frame”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hasp” in claim 5, 6, and 7 is used by the claim to represent a generic locking mechanism (as depicted in the drawings), while the accepted meaning is “a slotted hinged metal plate that forms part of a fastening for a door or lid and is fitted over a metal loop and secured by a pin or padlock” (Oxford Languages). The term is indefinite because the specification does not clearly redefine the term to match the drawings. The hasps (4,7) identified in figures 1 and 2 do not match the definition above, so therefore the drawings or specification and claims must be altered. For the purposes of further examination, the hasp shall be interpreted as a locking mechanism.
Claim 8 recites the limitation "reinforced rib surface inside the upper box frame and the lower box frame" on line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 “reinforced rib surface inside the upper box frame and the lower box frame” is different positionally than claim 1’s “reinforced rib surface is provided inside an inner wall of the box frame” because claim 8 includes the upper box frame so therefore lacks antecedent basis based on claim 1.
Claim 13 recites the limitation "the fixing member," "the rotating member," and "the limiting protrusions" in lines 8-10.  There is insufficient antecedent basis for this limitation in the claim since claim 13 is dependent only upon claim 1, in which these members are not mentioned. These members are first recited in claim 10.
Claim 15 recites the limitation "of each of " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "second base body" in line 2.  There is insufficient antecedent basis for this limitation in the claim since claim 17 is a dependency of claims 1, 13, and 14 none of which mention the “second base body.” The “second base body” is first recited in claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 3, 5, 6, 7, 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luqing Xia (CN201711956U) in view of Lin (US 7931143 B1).
	With respect to claim 1, Luqing Xia discloses a high-capacity self-locking toolbox (figure 2 below) with three opening modes comprising a box frame (2 figure 2 below), a box cover (1,3 figure 2 below), and a clamping base(2-2 figure 2 below), wherein the box frame comprises an upper box frame and a lower box frame which are folded in the middle to make two pieces([0033] page 5 translated version – “The middle layer can be set with one layer or multiple layers”); the box cover comprises an upper box cover (1 figure 2 below) and a lower box (3 figure 2 below) cover, the two box covers (1,3 figure 2 below)  are respectively provided on an upper surface and a lower surface of the box frame, wherein a reinforced rib surface is provided inside an inner wall of the box frame, the reinforced rib surface is provided with self-locking clamping members in pairs; and the clamping base (2-2 figure 2 below) is installed in the self-locking clamping members ([0039] page 6 translated version).
Examiner Note: Self-locking clamping members are inherently part of the middle layer (2 figure 2 below) as both ends of the clamping base (2-2 figure 2 below) can be inserted in into this portion.
	Additionally, claim 18 discloses the high-capacity self-locking toolbox with three opening modes according to claim 1 (above), wherein ribs are provided between an inner wall of the box frame and the reinforced rib surface.
	Luqing Xia failed to disclose a reinforced rib surface provided inside an inner wall of the box frame. In a similar field of endeavor, namely toolboxes, Lin teaches of “at least two primary partitions formed on an internal side thereof, a compartment defined between the primary partitions, a row of ribs formed one each of the primary partitions, and gaps each defined between two adjacent ones of 
	

    PNG
    media_image1.png
    626
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    427
    media_image2.png
    Greyscale
 
With respect to claim 2, Luqing Xia discloses the high-capacity self-locking toolbox (figure 2 above) with three opening modes according to claim 1 (above in view of Lin), wherein the upper box cover (1 figure 2 above) is connected to the box frame (2 figure 2 above) through first pins, the lower box cover (3 figure 2 above) is connected to the box frame (2 figure 2 above) through second pins, and the upper box frame is connected to the lower box frame through third pins. ([0011] page 2 and [0039] page 6 translated version and 4 figure 2 above) 
Examiner note: Although not depicted, the description lists that “the rotational connection mechanism can be in the form of a hinge or the like” and hinges involve pins. Additionally, assuming multiple middle layers, these would be connected via the rotational connection mechanism listed above.
	With respect to claim 3, Luqing Xia discloses the high-capacity self-locking toolbox (figure 2 above) with three opening modes according to claim 2 (above), wherein the first pins, the second pins, and the third pins are provided on a same side of the box frame. (4 figure 2 above)  

	With respect to claim 6, Luqing Xia discloses the high-capacity self-locking toolbox (figure 2 above) with three opening modes according to claim 2 (above), wherein a joint between the upper box cover and the upper box frame is provided with an upper sliding hasp, and the upper sliding hasp is symmetrical about the first pins. Additionally, with respect to claim 7, Luqing Xia discloses the high-capacity self-locking toolbox (figure 2 above) with three opening modes according to claim 2 (above), wherein a joint between the lower box cover and the lower box frame is provided with a lower sliding hasp, and the lower sliding hasp is symmetrical about the second pins.  
	Luqing Xia failed to disclose a sliding hasp as the opening mechanism for either the upper and lower box frame. In a similar field of endeavor, namely toolboxes, Lin taught of a toolbox with a sliding hasp symmetric from its pins (figure 5 above). It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to use a sliding hasp to access portions of the toolbox taught by Lin since there are only a finite number of predictable solutions. The opening mechanism could have been a latch, lock, etc. A sliding hasp is a common opening mechanism in this field of art. Thus, using a sliding hasp to open the toolbox would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
	With respect to claim 8, Luqing Xia discloses the high-capacity self-locking toolbox with three opening modes according to claim 1 (above), wherein the reinforced rib surface inside the upper box 
	Luqing Xia failed to disclose a reinforced rib surface provided with self-locking clamping members. In a similar field of endeavor, namely toolboxes, Lin discloses a reinforced rib surface (14 figure 5 above) with self-locking clamping members (16 figure 5 above) with a longitudinal symmetry. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the toolbox of Luqing Xia to include a ribbed surface with self-locking clamping members with a longitudinal symmetry as taught by Lin in order to have a surface to engage for the tool-holding units.
	With respect to claim 9, Luqing Xia discloses the high-capacity self-locking toolbox (figure 2 above) with three opening modes according to claim 8 (above), wherein 2-6 sets of the self-locking clamping members are provided.
Examiner note: according to figure 2 above, Luqing Xias toolbox can accommodate 4 clamping bases (2-2 figure 2 above), therefore to accommodate 4 racks it must inherently have 4 self-locking clamping members.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Luqing Xia (CN201711956U) in view of Lin (US 7931143 B1) and Dinata (US 20180177277 A1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 4 above in view of Lin (US 7931143 B1). With respect to claim 4, Luqing Xia discloses the high-capacity self-locking toolbox (figure 2 above) with three opening modes according to claim 2. However, Luqing Xia failed to disclose wherein the first pins, the second pins, and the third pins are provided on different sides of the box frame. In the field of cosmetic containers, Dinata taught of a container with lids having hinges with pins in opposing locations (figure 12 below) so that the covers don’t interfere .


    PNG
    media_image3.png
    476
    394
    media_image3.png
    Greyscale


Claim Objections
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 is objected due to its dependency on the rejected claim 8 (above).  Search results for prior art in this field failed to identify self-lock clamping members that are orientated as described in claim 10; two recessed members (fixing and rotating), followed by a pair of (limiting) protrusions. Consequentially, claims 11 and 12 are objected due to its dependencies to rejected claim 8, additionally these claims are tied to the allowable subject matter of claim 10 presented above. Claim 13 is objected due to its dependency on the rejected claim 1. However as expressed in the 112 rejection 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735